DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-4 and 7-9 are presented for examination. Applicant filed response to a non-final Office action on 09/09/2021 amending independent claims 1, 2, and 4; canceling dependent claims 5 and 6; and adding new dependent claims 7-9. In light of Applicant’s amendments, Examiner has withdrawn the previous § 101 and §103 rejections. Examiner has, however, established new objections for independent claims 1, 2, and 4; new § 112 rejections for claims 1-4 and 7-9; and new §101 rejection for claim 2 in the instant Office action.        
 
Examiner’s Remarks


35 USC § 101: 
Independent claims 1 and 4 are patent eligible under § 101 because newly amended claim features (i.e., “the rate guaranteed period is triggered to start upon an automatic detection of the user’s terminal at an airport within the second country based on detection by of a Global Positioning System (GPS) or roaming feature of the user 
Independent claim 2 is not patent eligible under § 101 because it lacks the details and specifics for how the automated detection of the user’s terminal is accomplished.  

35 USC § 103: Independent claims 1, 2, and 4 are non-obvious under § 103 because newly amended claim features (i.e., “the rate guaranteed period is triggered to start upon an automatic detection of the user’s terminal at an airport within the second country based on detection by of a Global Positioning System (GPS) or roaming feature of the user terminal” and “the rate guaranteed period is triggered to start upon an automatic detection of the user terminal passing through a transportation system station gate within the second country” limitations) are not taught fairly in combination within the recited closest prior art Ballout (2018/0053173 A1) and Examiner has not found new prior art that teaches these limitations in combination with the recited prior or in combination with other prior art. Dependent claims 3 and 7-9 are non-obvious based on their dependency.

Claim Objections





Independent claims 1, 2, and 4: objected to because of the following informalities: claims 1, 2, and 4, recite: “wherein the rate guaranteed period is triggered to start upon an automatic detection of the user's terminal at an airport within the second country based on by of a Global Positioning System (GPS) included in the user terminal.” Independent claim 1, however, should recite: “wherein the rate guaranteed period is triggered to start upon an automatic detection of the user's terminal at an airport within the second country based on detection by a global positioning system (GPS) included in the user terminal” because the word “of” is not necessary and there is no need to capitalize the words “global positioning system.”

Independent claim 2 is objected to because of the following informalities: claim 2 recites: “the transaction . . . to refund occurs during a rate guaranteed period that is triggered to start upon an automatic detection of the user's terminal . . . , wherein the rate guaranteed period is triggered to start upon an automatic detection of the user terminal passing through a transportation system station gate within the second country.” Independent claim 2, however, should recite: “the transaction . . . to refund occurs during a rate guaranteed period that is triggered to start upon an automatic detection of the user's terminal . . . , wherein the rate guaranteed period is triggered to start upon the automatic detection of the user terminal passing through a transportation system station gate within the second country” because “automatic detection takes place twice in this claim limitation. 

Independent claim 4 is objected to because of the following informalities: claim 4 recites the system components within the preamble. As a method claim, it should recite them as part of the body of the claim performing the method steps, such as: “performing, by a processor, a control in a manner such . . . ; deducting, by the processor, when an electronic money service . . .; performing, by the processor,  a control in a manner such that . . .”.

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Independent claims 1, 2, and 4, recite a limitation “the time of charging” in “the funds in the currency of the first country are refunded to the electronic money service of the first country based on the same exchange rate as the exchange rate applied at the time of charging when the transaction that is made on the user's terminal to refund occurs during a rate guaranteed period.” There is an insufficient antecedent basis for this limitation in the claims. Dependent claims 3 and 7-9 are rejected based on their dependency.

Dependent claim 7 recites a limitation “the charged amounts.” There is an insufficient antecedent basis for this limitation in the claim.

Dependent claim 9 recites limitations “the correct currency for use” and “the location information.” There is an insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: 
Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-3 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 4 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-4 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claim 2, however, recites an abstract idea of electronic money management system. The creation of electronic money management system, as recited in the independent claim 2 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 2, which sets forth or describes the recited abstract idea, are: “perform a control in a manner such that, when a transaction is made on a user's terminal through an electronic money service of the first country to charge a designated amount of funds in the currency of the second country to an electronic wallet corresponding to the user's terminal, the currency of the second country differing from the currency of the first country, the designated amount of funds in the currency of the second country is charged to the electronic wallet based on an exchange rate at time of the transaction,” “when an electronic money service of the second country is used on the user's terminal, deduct an amount used 
Prong 2: In addition to the abstract steps recited above in Prong 1, independent claim 2 recites additional limitations: “a memory” and “a processor comprising: a fund charging controller, a deduction unit, and a refund controller.” These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “storing data including an amount of funds in a currency of a first country and a currency of a second country” limitation recites insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).
Conclusion of Step 2A Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claim 2 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification in (page 12, lines 26-27; and page 13, lines 1-10) describes these additional elements in following terms:
 
The terminal 20 is a smart apparatus such as a smartphone or a tablet, which is a mobile terminal apparatus capable of communicating with a server via a wireless communication network. The terminal 20 may be an information processing apparatus such as a desktop personal computer (PC) or notebook PC. The terminal 20 has a function of specifying the current location through the use of a positioning system such as a global positioning system (GPS) and outputting the location information indicating the specified location. (Applicant’s Specification: page 6, lines 25-27; and page 7, lines 1-7).

In the electronic money management system 100, funds can be exchanged into a foreign currency on the terminal 20 at any desired time and charged to an electronic wallet. (Applicant’s Specification: page 7, line 27; and page 8, lines 1-3).

The controller 12 includes an internal memory for storing programs defining various processing procedures and data required for these 

This is a description of general-purpose computing system. Thus, these elements amounts to no more than mere instructions to apply the exception using generic computer component. Further, the additional limitation “storing information” is considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field because the courts have recognized “storing informati9on” as well-understood, routine and conventional when claimed in a merely generic manner (see e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the additional elements of independent claim 2 are well-understood, routine, and conventional. Further, taken as combination, the additional elements here add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Conclusion of the 35 USC § 101 Analysis: Therefore, independent claim 2 is rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619